UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7870



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN BELTON, a/k/a Little Brian,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
01-304-JFM; CA-04-2738)


Submitted:   November 14, 2005         Decided:     November 29, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Belton, Appellant Pro Se. Stephen Matthew Schenning, John
Francis Purcell, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brian Belton seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that   reasonable       jurists       would      find    that   his

constitutional     claims     are   debatable      and    that      any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that     Belton   has    not    made     the       requisite     showing.

Accordingly,    we    deny    Belton’s     motion        for    a   certificate     of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             DISMISSED




                                     - 2 -